[Letterhead of Neffs Bancorp, Inc.] May 11, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549-3628 Attn.: Perry Hindin, Esq. Special Counsel Office of Mergers and Acquisitions Re: Neffs Bancorp, Inc. Schedule 13E-3 Filed on April 11, 2011 File No. 5-86176 Preliminary Proxy Statement Filed on April 8, 2011 File No. 0-32605 Dear Mr. Hindin: In connection with the above-referenced filings by Neffs Bancorp, Inc. (the “Company”), the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission May 11, 2011 Page 2 Please contact our attorney, Ned Quint, at (202) 274-2007 if you have any questions. Respectfully, /s/ Kevin Schmidt Kevin Schmidt Vice President cc:Ned Quint, Esq.
